Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/4/2020 has been considered and initialed copies are enclosed.

Claim Rejections - Withdrawn
The rejection of claims 16-21, 23-25, 26-30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelis. WO 02/077249 10/3/02 cited previously in view of Stritzker et al. US 7,763,420 7/27/2010 is withdrawn. Applicant’s argument filed 11/20/20 has been considered and are found persuasive.
	

The rejection of claims 22 and 31 under 35 U.S.C. 103 as being unpatentable over Cornelis. WO 02/077249 10/3/02 cited previously in view of  Stritzker et al 7/27/2010 as applied to claims  16-21, 23-25, 26-30 and 32-35 above, further in view of Wiedig et al. Vaccine 23 (2005) 4984-4998 cited previously. Applicant’s argument filed 11/20/20 has been considered and are found persuasive.

The rejection of claims  16-21, 23-25, 26-30 and 32-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 6,602,506 in view of  Stritzker et al. US 7,763,420 7/27/2010 is withdrawn. Applicant’s argument with respect to Stritzker et al is found persuasive.

The rejection of claim 22 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 6,602,506 combined with  Stritzker et al. US 7,763,420 7/27/2010 as applied to claim 16-21, 23-25, 26-30 and 32-

The rejection of claims  16-21, 23-25, 26-30 and 32-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 5,965,381 (‘381) in view of Stritzker et al. US 7,763,420 7/27/2010 is withdrawn. Applicant’s argument with respect to Stritzker et al is found persuasive.

The rejection of claim 22 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 5,965,381 (‘381) as combined with Stritzker et al. US 7,763,420 7/27/2010 as applied to claim 16-21, 23-25, 26-30 and 32-35 above, further in view of Wiedig et al. Vaccine 23 (2005) 4984-4998 is withdrawn. Applicant’s argument with respect to Stritzker et al is found persuasive.

The rejection of claims 16-21, 23-25, 26-30 and 32-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-29 of copending Application No. 16/471264 in view of Stritzker et al. US 7,763,420 7/27/2010 is withdrawn. Applicant’s argument with respect to Stritzker et al is found persuasive.

The rejection of claim 22 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims  1-29 of copending Application No. 16/471264 in view of Stritzker et al. US 7,763,420 7/27/201 as applied to claim 16-21, 23-25, 26-30 and 32-35 above, further in view of Wiedig et al. Vaccine 23 (2005) 4984-4998 is withdrawn. Applicant’s argument with respect to Stritzker et al is found persuasive.





Quayle Action

This application is in condition for allowance except for the following formal matters: 
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  See the amino acid motifs at page 33 lines 21-28. This application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the sequences have not been identified with a sequence identification number (SEQ ID NO).

Full compliance with the sequence rules is required in response to this office action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).



Status of Claims
Claims 16-35 are allowed.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645